DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,409,644 (hereinafter ‘644).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘644.
It is noted that the instant application is a later-filed continuation of ‘644. Claims 1-17 of ‘644 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are 
Claim 13 of the instant application is shown in the table below with Claim 1 of ‘644 with the differences boldfaced for the Applicant's convenience.
Claim 13 of Instant
Claim 1 of US Pat 10,409,644
A computer system comprising: one or more hardware processors; one or more non-transitory computer-readable storage media communicatively coupled to the one or more hardware processors and storing sequences of instructions which, which when executed by the one or more hardware processors, cause the one or more hardware processors to execute:
A computer system comprising: one or more hardware processors; one or more non-transitory computer-readable storage media communicatively coupled to the one or more hardware processors and storing sequences of instructions which, which when executed by the one or more hardware processors, cause the one or more hardware processors to execute:
receiving an incoming data request that is intended to be sent to a service application for further processing; receiving status information that describes performance of the service application;
receiving an incoming data request that is intended to be sent to a service application for further processing; receiving status information that describes performance of the service application;
determining, based on the status information describing performance of the service application, whether to allow an incoming data request to be sent to the service application for further processing,
using one or more rules to determine, based on the status information and one or more configurable settings, including a minimum request count threshold and a time window value, whether to allow the incoming data request to be sent to the service application for further processing;
the determination comprising generating a random number and comparing the status information that describes the performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing.
a first rule of the one or more rules comprising generating a random number and comparing the status information that describes the performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing, by one or more of: comparing central processing unit (CPU) usage of the service application to the random number; comparing disk usage of the service application to the random number; comparing network latency of the service application to the random number;

a second rule of the one or more rules comprising counting a total number of prior incoming data requests for a time window having a duration of the time window value; comparing the total number of prior incoming data requests to the minimum request count threshold to determine whether to allow the incoming data request to be sent to the service application for further processing;

in response to determining not to allow the incoming data to be sent to the service application for further processing, rejecting sending the incoming data request to the service application.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,776,162 (hereinafter ‘162).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘162.
It is noted that the instant application is a later-filed continuation of ‘162. Claims 1-18 of ‘162 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not 
Claim 13 of the instant application is shown in the table below with Claim 1 of ‘162 with the differences boldfaced for the Applicant's convenience.
Claim 13 of Instant
Claim 1 of US Pat 10,776,162
A computer system comprising: one or more hardware processors; one or more non-transitory computer-readable storage media communicatively coupled to the one or more hardware processors and storing sequences of instructions which, which when executed by the one or more hardware processors, cause the one or more hardware processors to execute:
A method, comprising
receiving an incoming data request that is intended to be sent to a service application for further processing; receiving status information that describes performance of the service application;
receiving an incoming data request intended to be sent to a service application for further processing; receiving status information that describes performance of the service application;
determining, based on the status information describing performance of the service application, whether to allow an incoming data request to be sent to the service application for further processing,
using two or more rules to determine, based on the status information, whether to allow the incoming data request to be sent to the service application for further processing; wherein a first rule of the two or more rules comprises:
the determination comprising generating a random number and comparing the status information that describes the performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing.
generating a random number; and comparing the status information regarding the performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing;

wherein a second rule of the two or more rules comprises: counting a total number of prior incoming data requests for a time window having a duration of a time window value;

comparing the total number of prior incoming data requests to a minimum request count threshold to determine whether to allow the incoming data request to be sent to the service application for further processing; wherein the method is performed using one or more processors.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining whether to allow an incoming data request to be sent to a service application for further processing.
The limitation of determining whether to allow an incoming data request to be sent to a service application for further processing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by the one or more hardware processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “executed by the one or more hardware processors” language, “determining” in the context of this claim encompasses the user manually comparing status information with a random number. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites, “determining, based on status information describing performance of a service application and one or more configurable settings including an error rate of a time window having a duration of a time window value… the determination comprising generating a random number and comparing the status information”. Claim 1 requires the use of “one or more configurable settings” for the determining. However, claim 1 does not provide any further clarification as to how the configurable settings are used in the determining since only a random number is compared with status information. Therefore, it is unclear how the “one or more configurable settings” are to be used. 
Claim 2 recites comparing the error rate to a lower and an upper error rate threshold to determine whether to allow the incoming data request to be sent to the service application for further processing. It is unclear whether this step is to be performed in place of the random number comparison of claim 1. 
Claim 3 recites, comparing the status information that describes performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing comprises comparing the error rate for the time window to the random number. Claim 1 recites one or more configurable settings including an error rate of a time window. Therefore, claim 3 appears to require comparing the status information to the random number comprises comparing the error for the time window (one or more configurable settings) to the random number. In other words, claim 3 requires the status information comprise the one or more configurable settings. It is unclear how the status information can also be the one or more configurable settings.
Claim 8 recites, “applying a step function to the status information and determining whether to allow the incoming data request to be sent to the service application based on a result of the step function”. Claim 1 defines the status information as describing performance of the service application. Claim 4 defines examples of the status information as being CPU usage. Therefore, it is unclear how a step function can be applied to the status information when status information is interpreted to be a single measurement value. It is also unclear whether this step is to be performed in place of the random number comparison of claim 1.
Claim 9 recites, “applying a linear function to the status information and determining whether to allow the incoming data request to be sent to the service 
Claim 11 recites comparing the total number of prior incoming data requests to a minimum request count threshold to determine whether to allow the incoming data request to be sent to the service application. It is unclear whether this step is to be performed in place of the random number comparison of claim 1. 
Claim 12 recites comparing the CPU usage measurement with a CPU failure percentage to determine whether to allow the incoming data request to be sent to the service application for further processing. It is unclear whether this step is to be performed in place of the random number comparison of claim 1. 
Claim 19 recites comparing the total number of prior incoming data requests to a minimum request count threshold to determine whether to allow the incoming data request to be sent to the service application for further processing. It is unclear whether this step is to be performed in place of the random number comparison of claim 13. 
Claim 20 recites comparing the CPU usage measurement with a CPU failure percentage to determine whether to allow the incoming data request to be sent to the service application for further processing. It is unclear whether this step is to be performed in place of the random number comparison of claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topaloglu (US PG Pub No. US 2010/0107166 A1) in view of Thibodeau et al. (US PG Pub No. US 2004/0179479 A1).
Topaloglu was disclosed in IDS dated 08/09/2019.

Regarding claim 1, Topaloglu teaches a computer system comprising: 
one or more hardware processors (Fig 1, Processor Device 102, 104, 106); 
one or more non-transitory computer-readable storage media communicatively coupled to the one or more hardware processors and storing sequences of instructions which (Fig 1, Memory 115; [0017]), which when executed by the one or more hardware processors, cause the one or more hardware processors to execute: 
determining, based on status information describing performance of a service application (Fig 3, Step 304 wherein information pertaining to cumulative utilization is received) and one or more configurable settings including an error rate of a time window having a duration of a time window value, whether to allow an incoming data request to be sent to a service application for further processing, the determination comprising 
Topaloglu does not explicitly teach comparing the status information that describes the performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing.
Thibodeau teaches a method for packet processing in which queue depth (status information) is compared to a random number to determine whether to discard or allow the packet (data request) to be sent for further processing ([0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to comparing the status information to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing. One would be motivated by the desire to effectively deal with traffic congestion as taught by Thibodeau ([0001]).

Regarding claim 4, Topaloglu teaches comparing the status information describing performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for 

Regarding claim 5, Topaloglu teaches comparing the status information describing performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing comprises comparing disk usage of the service application to the random number ([0017]; [0033] wherein Utilization statistics 118 can include other information in addition to elapsed operating time). 

Regarding claim 6, Topaloglu teaches comparing the status information describing performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing comprises comparing network latency of the service application to the random number ([0017]; [0033] wherein Utilization statistics 118 can include other information in addition to elapsed operating time).

Regarding claim 7, Topaloglu teaches further comprising logging a log entry for the incoming data request, the log entry comprising the status information and the one or more configurable settings ([0019]). 

Regarding claim 10, Topaloglu teaches the status information comprising two or more of: number of incoming requests received at the service application, rate of 

Regarding claim 13, Topaloglu teaches one or more hardware processors (Fig 1, Processor Device 102, 104, 106); 
one or more non-transitory computer-readable storage media communicatively coupled to the one or more hardware processors and storing sequences of instructions which (Fig 1, Memory 115; [0017]), which when executed by the one or more hardware processors, cause the one or more hardware processors to execute: 
receiving an incoming data request that is intended to be sent to a service application for further processing (Fig 3, Step 302 wherein a request is received for processing);
receiving status information that describes performance of the service application ([Fig 3, Step 304 wherein information pertaining to cumulative utilization is received); 
determining, based on the status information describing performance of the service application, whether to allow an incoming data request to be sent to the service application for further processing, the determination comprising generating a random 
Topaloglu does not explicitly teach comparing the status information that describes the performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing.
Thibodeau teaches a method for packet processing in which queue depth (status information) is compared to a random number to determine whether to discard or allow the packet (data request) to be sent for further processing ([0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to comparing the status information to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing. One would be motivated by the desire to effectively deal with traffic congestion as taught by Thibodeau ([0001]).

Regarding claim 14, Topaloglu teaches wherein comparing the status information describing performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for 

Regarding claim 15, Topaloglu teaches wherein comparing the status information describing performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing comprises comparing disk usage of the service application to the random number ([0017]; [0033] wherein Utilization statistics 118 can include other information in addition to elapsed operating time).

Regarding claim 16, Topaloglu teaches wherein comparing the status information describing performance of the service application to the random number to determine whether to allow the incoming data request to be sent to the service application for further processing comprises comparing network latency of the service application to the random number ([0017]; [0033] wherein Utilization statistics 118 can include other information in addition to elapsed operating time).

Regarding claim 17, Topaloglu teaches further comprising logging a log entry for the incoming data request, the log entry comprising the status information ([0019]).

Regarding claim 18, Topaloglu teaches the status information comprising two or more of: number of incoming requests received at the service application, rate of requests at the service application, error rate for the service application when 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Eric C Wai/Primary Examiner, Art Unit 2195